DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the actuator for manipulating the gate and any associated mechanisms for the gate to be manipulated by an actuator must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,365,533 in view of GB 2270528 (Jones).
The claims of ‘533 anticipate the claimed subject matter of the present invention except for the inclusion of one or more gates which selectively cover a gate opening.
Jones teaches a siphon assembly for a flush toilet comprising an inlet (14) with a gate opening (32) formed in its sidewall and a gate (34) which selectively covers the gate opening to alter the flush size/water quantity. The gate comprising a door or sliding member extending over the gate opening and configured to be opened or closed by an actuator.
It would have been obvious to one of ordinary skill in the art to provide a gate and gate opening, as taught by Jones, to permit a user to select their desired flush water quantity.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the fluid seal with the tubular core" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

The term “about 50 degrees to about 120 degrees” in claim 8 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Applicant has defined the term “about” as permitting a claimed numeric value/variable to vary by different percentages from +/- 0.05% to +/- 10% or more. This proposed definition does not render the term “about” definite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,082,433 (Armstrong) in view of GB2270528 (Jones).
	Regarding claims 1-4, Armstrong discloses a siphon valve assembly comprising:
	a tubular core (32) having an inner and outer surface;
	a head (34/43) coupled to an surrounding a top of the tubular core;
	a fluid spray initiator (42) coupled to the head;
	wherein:
	a lower end of the head defines a siphon valve inlet (C3 L17-21);
	a lower end of the tubular core defines a siphon valve outlet (38);
	an upper end of the tubular core comprises a weir (Fig. 2);
	the tubular core is configured to couple (33) to a toilet tank opening (Fig. 2 - seal 33 couples the tubular core to the toilet tank opening);
	the spray initiator is configured to discharge a pressurized fluid into the tubular core to induce a siphon flow of a surrounding fluid in a toilet tank through the siphon valve inlet, over the weir, out the siphon valve outlet and into a toilet bowl (C3 L41-55).
	Armstrong, however, does not disclose the inclusion of one or more gates extending over a gate opening.
	Jones teaches a siphon assembly for a flush toilet comprising an inlet (14) with a gate opening (32) formed in its sidewall and a gate (34) which selectively covers the gate opening to alter the flush size/water quantity. The gate taking the form of a door or sliding member extending over the gate opening and being configured to be opened or closed with an actuator or a controller (an actuator could be attached to the moveable gate to control its movement/position). With the gate blocking the gate opening the siphon flow continues until a surrounding fluid level drops to the lower end (A) of the inlet, while with the gate open the siphon continues until the fluid level drops to the gate opening at which point air enters the siphon valve inlet and breaks the siphon flow (Pg. 2). 
It would have been obvious to one of ordinary skill in the art to provide a gate and gate opening, as taught by Jones, to permit a user to select their desired flush water quantity.

Regarding claim 8, Armstrong is silent in regards to the spray angle of the fluid dispensed by the spray initiator. Instead Armstrong states that the spray initiator is configured to discharge the pressurized fluid into the tubular core to flood the siphon (C3 L44-51). Applicant appears to have placed no criticality on the claimed range (applicant claims “about” 50 to “about” 120 degrees with “about” defined as possibly being greater than +/-10%). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Armstrong by making the spray angle between 50 and 120 degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. See MPEP 2144.05(II).

Regarding claim 11, Armstrong states the inclusion of an actuator (50) configured to open a fluid supply valve to initiate flow of fluid into the core (C5 L1-6).

Regarding claim 14, Armstrong states the inclusion of an actuator (50) in communication with the fluid supply valve which is part of an electronic circuit (Figs. 10-12) and as such is an electronic actuator.

Regarding claim 15, Armstrong states that the actuator (50) is a mechanical actuator (push button is manually pressed).

Regarding claim 16, Armstrong states that the fluid supply valve is a solenoid valve (C3 L41-44).

Regarding claim 17, Armstrong states that the fluid supply valve is a metering valve as it is configured to close after a predetermined time/quantity of water has been dispensed (C5 L1-11 -fluid supply valve closes when water reaches a pre-determined level, outflow would be consistent so this would occur over a predetermined time period for a predetermined quantity of water).

Regarding claim 19, Armstrong states that the actuator is configured to close the fluid supply valve after a predetermined time interval (C5 L1-11 -fluid supply valve closes when water reaches a pre-determined level, outflow would be consistent so this would occur over a predetermined time period).

	Regarding claim 20, Armstrong discloses a toilet assembly comprising:
	a bowl (11); 
	a tank (10); and
	a siphon valve assembly comprising:
	a tubular core (32) having an inner and outer surface;
	a head (34/43) coupled to an surrounding a top of the tubular core;
	a fluid spray initiator (42) coupled to the head;
	wherein:
	a lower end of the head defines a siphon valve inlet (C3 L17-21);
	a lower end of the tubular core defines a siphon valve outlet (38);
	an upper end of the tubular core comprises a weir (Fig. 2);
	the tubular core is configured to couple (33) to a toilet tank opening (Fig. 2 - seal 33 couples the tubular core to the toilet tank opening);
	the spray initiator is configured to discharge a pressurized fluid into the tubular core to induce a siphon flow of a surrounding fluid in a toilet tank through the siphon valve inlet, over the weir, out the siphon valve outlet and into a toilet bowl (C3 L41-55).
	Armstrong, however, does not disclose the inclusion of one or more gates extending over a gate opening.
	Jones teaches a siphon assembly for a flush toilet comprising an inlet (14) with a gate opening (32) formed in its sidewall and a gate (34) which selectively covers the gate opening to alter the flush size/water quantity. 
It would have been obvious to one of ordinary skill in the art to provide a gate and gate opening, as taught by Jones, to permit a user to select their desired flush water quantity.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Jones as applied to claim 1 above, and further in view of US 3,244,013 (Tubbs).
Regarding claim 5, Armstrong states that the spray initiator is configured to discharge fluid into the core in a spray shaped to flood the siphon (C3 L44-51) but does not explicitly describe the initiator as being configured to spray the fluid on an entire perimeter of the tubular core inner surface.
Tubbs teaches a toilet assembly (Fig. 1) utilizing a siphon activated by a spray initiator (21) which produces a spray (20) shaped such that it sprays pressurized fluid on an entire perimeter of an inner surface of a pipe to form a fluid seal (C2 L29-32, 60-66). 
It would have been obvious to one of ordinary skill in the art to configure the spray initiator to spray the pressurized fluid in a shape which sprays the fluid on an entire perimeter of the inner surface to form a fluid seal, as taught by Tubbs, to ensure proper operation of the siphon (vacuum creation/characteristics). 

Regarding claim 7, Armstrong states that the spray initiator is configured to discharge fluid into the core in a spray shaped to flood the siphon (C3 L44-51) but does not explicitly describe the shape of the spray produced by the initiator.
Tubbs teaches a toilet assembly (Fig. 1) utilizing a siphon activated by a spray initiator (21) which produces a spray (20) shaped such that it sprays pressurized fluid on an entire perimeter of an inner surface of a pipe to form a fluid seal (C2 L29-32, 60-66). 
It would have been obvious to one of ordinary skill in the art to configure the spray initiator to spray the pressurized fluid in a shape which sprays the fluid in a shape so as to form a fluid seal with the inner surface of the core, as taught by Tubbs, to ensure proper operation of the siphon (vacuum creation/characteristics). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Jones as applied to claim 1 above, and further in view of US 1,302,820 (McCaffrey).
Regarding claim 6, Armstrong states that the spray initiator is located towards a center of the head (Fig. 2) but does not state that the spray initiator extends into the tubular core.
McCaffrey teaches a siphon valve assembly (46, Fig. 5) comprising a tubular core (47) with a head (48). A spray initiator (49) extends downward through a center of the head into the tubular core (Fig. 5). 
It would have been obvious to one of ordinary skill in the art to extend the spray initiator into the tubular core, as taught by McCaffrey, to ensure the spray is contained within the tubular core to better ensure activation/development of the siphon.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Jones as applied to claim 1 above, and further in view of DE 643139 (Massinon).
Regarding claim 9, Armstrong states the inclusion of a downwardly directed spray initiator but is silent regarding the shape of its bore.
Massinon teaches a siphon valve for a toilet comprising a spray initiator (23) comprising an outwardly tapering bore (Fig. 1) which sprays water to initiate a siphoning action (Fig. 2).
It would have been obvious to one of ordinary skill in the art to utilize an outwardly tapering bore, as taught by Massinon, to better distribute water within the valve and better ensure initiation of the siphoning action.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Jones as applied to claim 1 above, and further in view of US 3,146,674 (Wahlin).
Regarding claim 10, Armstrong states that the spray initiator is configured to discharge fluid into the core in a spray shaped to flood the siphon (C3 L44-51) but does not state what shape the spray is.
Wahlin teaches a spray nozzle (Fig. 1) which can produce either a square cone-shaped spray or a round cone-shaped spray (C2 L40-47) with either shaped spray producing a solid or full cone spray (C2 L35-38).
It would have been obvious to one of ordinary skill in the art to utilize a square cone-shaped spray, as taught by Wahlin, since such a spray pattern is configured to produce a full/solid conical spray capable of flooding an area as required to initiate a siphon action. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Jones as applied to claim 11 above, and further in view of US 2016/0273200 (Dudley).
Regarding claim 18, Armstrong states the inclusion of an actuator (50) in communication with the fluid supply valve but does not state that the fluid supply valve is associated with a sensor.
Dudley teaches a siphon valve assembly (1) comprising an actuator and control valve which Dudley teaches can utilize a control lever, button, proximity sensor or other touchless or touch sensors (Para. 0024).
It would have been obvious to one of ordinary skill in the art to associate a sensor with the fluid supply valve, as taught by Dudley, to permit a more sanitary touchless activation of the flush system.

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose a siphon valve assembly comprising a tubular core with a lower end forming an outlet, a head coupled to and surrounding the tubular core with its lower end forming an inlet, a fluid spray initiator coupled to the head and configured to discharge water into the core to induce a siphon flow, the gate comprising one or more selectively opening and closing gates extending over a gate opening, a first fluid supply line coupled to the fluid supply valve and a second fluid supply valve extending between the fluid supply valve and the fluid spray initiator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0273200 (Dudley) is a syphon assembly with a gate opening and an adjustable gate configured to selectively cover the gate opening at different heights to adjust when the syphon will break.
US 4,024,589 (Klessig) teaches a siphon flush assembly comprising a fluid supply valve which supplies water to a nozzle which jets water into the syphon to start a syphoning action, the valve is stated as being a metering valve.
US 6,256,801 (Mohr) is a siphon assembly comprising a gate opening and interchangeable gate coverings configured to selectively open or close the gate opening to adjust when the siphon will break.
GB2275483 (Jennings) is a siphon for a toilet comprising an adjustable gate cover which selectively covers a gate opening formed on the siphon body. 
GB2547259 (Thornewell) is a siphon assembly for a toilet comprising a gate opening and a gate which is configured to be adjusted to change when the siphon will be broken.
GB2547261 (Thornewell2) is a siphon assembly for a toilet comprising a gate opening and a gate covering that can be adjusted to change how quickly the siphon will be broken.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/            Examiner, Art Unit 3754                                                                                                                                                                                            

/DAVID P ANGWIN/            Supervisory Patent Examiner, Art Unit 3754